Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 10369966 B1 to Higgins et al. (hereinafter, Higgins).
Regarding claim 1, Higgins discloses: a vehicle control system comprising: a vehicle platform including a first computer configured to perform a traveling control of a vehicle based on a first control instruction information; an autonomous driving platform including a second computer configured to perform autonomous driving control of the vehicle and generate the first control instruction information {Higgins, col. 10, lines 16-36: the vehicle [vehicle platform] control system 348 determines to control an aspect of the vehicle 100. Controlling an aspect of the vehicle 100 may include sending commands [perform autonomous driving control of the vehicle and generate the first control instruction information] to one or more computing devices 368 associated with the vehicle, and/or controlling a driving operation of the vehicle [traveling control], the vehicle control system 348 may correspond to one or more computing systems [second computer, autonomous driving platform] that control driving operations of the vehicle 100 [autonomous driving control] in accordance with the Levels of driving autonomy. The vehicle control system 348 may operate a speed of the vehicle 100 by controlling an output signal [first control instruction information] to the accelerator and/or braking system of the vehicle [traveling control]};    
a vehicle control interface including a controller, the controller being configured to: receive the first control instruction information from the autonomous driving platform and transmit the first control instruction information to the vehicle platform; and prohibit the first control instruction information from being transmitted from the vehicle control interface to the vehicle platform, which prevents performing the autonomous driving control of the vehicle when the controller determines that the autonomous driving platform is not permitted to be installed in the vehicle control system {Higgins, figs. 3a and 9, col. 26, lines 4-14, col. 25, lines 58-62: Based on a result of the authentication process, the access control module 910 [vehicle control interface] of the security system 905 can determine [controller] whether to grant access to the vehicle according to an access level for the detected access device or the request to access the vehicle [prohibit the first control instruction information from being transmitted from the vehicle control interface to the vehicle platform], the access level can be identified in the retrieved security profile 915 and can be one of a plurality of different access levels. In such cases, each access level of the plurality of access levels can relate, for example, to one or more systems or components of the vehicle. That is, depending on the device detected or request received and the authentication method employed, if any, limited access can be granted to some functions of the vehicle by the access control module 910 [implies that the controller determines that the autonomous driving platform is not permitted to be installed in the vehicle control system] / Performing the indicated authentication process by an authentication module 920 of the security system 905 can comprise, for example, receiving input from one or more input devices 925}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication module 920 of Higgins to provide the function of pre-authorizing the autonomous driving platform for installation in the vehicle, and to incorporate the modification with the described invention of Higgins in order to provide an added layer of authentication. 
wherein the controller determines that the autonomous driving platform is not permitted to be installed in the vehicle control system when predetermined authentication information indicating that the autonomous driving platform is genuine is not received from the autonomous driving platform {Higgins, figs. 3a and 9, col. 26, lines 4-14, col. 25, lines 58-62 / Higgins teaches access control based on authentication. Denied access means that the autonomous driving platform is not permitted to be installed in the vehicle control system}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the prohibition feature of Higgins with the described invention of Higgins in order to prevent unauthorized driving. 
Regarding claim 6, which depends from claim 2, Higgins does not explicitly teach: wherein the controller prohibits the first control instruction information from being transmitted to the vehicle platform when the predetermined authentication information is not received from the autonomous driving platform when the autonomous driving platform is changed.  Higgins teaches modular structure, specifically the access control module 910 and the authentication module 920, which constitute the autonomous driving platform {Higgins, figs. 3a and 9, col. 26, lines 4-14, col. 25, lines 58-62}.  It is within the knowledge of ordinary skill in the art that modules can be exchanged.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control system, which has the access control module and the authentication module, of Higgins so that authentication is performed 
Regarding claim 7, which depends from claim 2, Higgins does not explicitly teach: wherein the controller prohibits the first control instruction information from being transmitted to the vehicle platform when the first control instruction information that the vehicle control interface receives from the autonomous driving platform does not include the predetermined authentication information. Higgins teaches configuring frames or packets for communicating {Higgins, col. 10, lines 4-14: the subsystem 350 can transmit and receive signals, respectively, to and from other devices, subsystems and/or other destinations using links/busses, the MAC circuitry 522 may be arranged to configure frames or packets for communicating}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packets of Higgins to add predetermined authentication information to the first control instruction information, and incorporate the modified feature with the described invention of Higgins in order to facilitate authentication.
Regarding claim 8, which depends from claim 2, Higgins further discloses: wherein the first computer performs the traveling control of the vehicle based on second control instruction information for control of the vehicle platform that is generated based on an operation performed by an occupant of the vehicle. {col. 2, line 63 – col. 3, line 22: the various levels of vehicle control and/or operation [the first computer performs the traveling control] can be described as corresponding to a level of autonomy associated with a vehicle 100 for vehicle driving operations. For instance, at Level 0, or fully-manual driving operations, a driver 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the occupant operated control feature of Higgins with the described invention of Higgins in order to allow manual override.
Regarding claim 9,  Higgins discloses: A vehicle control interface configured to connect a vehicle platform and an autonomous driving platform, the vehicle platform including a first computer configured to perform a traveling control of a vehicle and the autonomous driving platform including a second computer configured to perform autonomous driving control of the vehicle, the second computer generating first control instruction information with respect to the vehicle platform, and the first computer performs the traveling control of the vehicle based on the first control instruction information, the vehicle control interface comprising a controller configured to: receive the first control instruction information from the autonomous driving platform and transmit the first control instruction information to the vehicle platform; and prohibit the first control instruction information from being transmitted from the vehicle control interface to the vehicle platform, which prevents performing the autonomous driving control of the vehicle when the controller determines that the autonomous driving platform is not an autonomous driving platform permitted to be installed {Higgins, col. 10, lines 16-36, figs. 3a and 9, col. 26, lines 4-14, col. 25, lines 58-62}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication module 920 of Higgins to provide the function of pre-authorizing the autonomous driving platform for installation in the vehicle, and to incorporate the modification with the described invention of Higgins in order to provide an added layer of authentication.
Regarding claim 10, which depends from claim 1, Higgins further discloses: wherein the autonomous driving platform further includes a sensor group; and the second computer is configured to perform the autonomous driving control of the vehicle based on data acquired from the sensor group {Higgins, col. 5, line 62- col. 6, line 3: FIGS. 3A-3C are block diagrams of an embodiment of a communication environment 300 of the vehicle 100 in accordance with embodiments of the present disclosure. The communication system 300 may include one or more vehicle driving vehicle sensors and systems 304, sensor processors 340, sensor data memory 344, vehicle control system 348, communications subsystem 350, control data 364, computing devices 368, display devices 372, and other components 374 that may be associated with a vehicle 100. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors of Higgins with the described invention of Higgins in order to provide multiple data sources.
wherein the controller determines whether the autonomous driving platform is not an autonomous driving platform permitted to be installed in the vehicle control system based on whether the autonomous driving platform is pre- authorized for installation in the vehicle control system of the vehicle {Higgins, col. 23, line 64 – col. 24, line 4: Any number of devices and/or types of devices, referred to herein generally as access devices or digital keys, can be used to access the vehicle 100 and establish authentication including, but not limited to, web or computer applications, mobile devices, vehicle integrated sensors (e.g., cameras, fingerprint sensors, microphone, Bluetooth beacons or iBeacons, etc.), or a non-integrated electronic device (e.g. card with embedded NFC chip)}.
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication feature of Higgins to be applied to pre-authorization of autonomous driving platform installation and to incorporate the modification with the described invention of Higgins in order to provide an added layer of authentication. 
Regarding claim 12, which depends from claim 1, Higgins further teaches: wherein the controller is configured to determine that the autonomous driving platform is not an autonomous driving platform permitted to be installed in the vehicle control system when predetermined authentication information is not received from the autonomous driving platform, the predetermined authentication information indicating that the autonomous driving platform is an autonomous driving platform permitted to be installed in the vehicle control system {Higgins, figs. 3a and 9, col. 26, lines 4-14, col. 25, lines 58-62 / Higgins teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the prohibition feature of Higgins with the described invention of Higgins in order to prevent unauthorized driving. 
Regarding claim 13, Higgins teaches: a vehicle control system comprising: a vehicle platform including a first computer configured to perform a traveling control of a vehicle based on a first control instruction information; an autonomous driving platform, which is a different device from the vehicle platform, including a second computer configured to perform autonomous driving control of the vehicle and generate the first control instruction information; and a vehicle control interface including a controller, the controller being configured to: receive the first control instruction information from the autonomous driving platform and transmit the first control instruction information to the vehicle platform; and prohibit the first control instruction information from being transmitted to the vehicle platform when the controller determines that the autonomous driving platform is not permitted to be installed in the vehicle control system {Higgins, col. 10, lines 16-36, figs. 3a and 9, col. 26, lines 4-14, col. 25, lines 58-62}.
It is noted that “which is a different device from the vehicle platform” does not make a patentable difference in limiting the autonomous driving platform because all claim elements are electronic modules. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication module 920 of Higgins to provide . 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of US20190061688A1 to Watanabe.
	Regarding claim 3, which depends from claim 2, Higgins does not explicitly teach: wherein the controller receives authentication information from the autonomous driving platform each time a predetermined period of time elapses. Watanabe remedies this and teaches in paragraph [0015]: In the autonomous driving vehicle, after the completion of the first authentication processing, in a case where the second authentication processing is not completed even when a second predetermined time longer than the first predetermined time elapses. It would have been obvious to modify the predetermined time feature to be repeated during the entire driving. 
	Higgins discloses: the controller prohibits the first control instruction information from being transmitted to the vehicle platform upon determining that the received authentication information is not the predetermined authentication information {Higgins, figs. 3a and 9, col. 26, lines 4-14, col. 25, lines 58-62}. It is noted that identification of predetermined authentication information is implied by the authentication process. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined time for authentication feature of Watanabe so that the controller receives authentication information from the autonomous driving platform each time a predetermined period of time elapses, and to incorporate the 
Regarding claim 4, which depends from claim 2, Higgins does not explicitly teach: wherein the controller prohibits the first control instruction information from being transmitted to the vehicle platform when the predetermined authentication information is not received from the autonomous driving platform while the vehicle is not moving or when the vehicle starts to move.  Watanabe remedies this and teaches in paragraph [0103]: where the second authentication processing is completed, the control device 100 permits the start of the autonomous driving vehicle 30. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control permitting feature of Watanabe to be extended until when the vehicle starts to move, and to incorporate the modified feature with the described invention of Higgins in order to block travelling of a vehicle when initial authentication is not given.
Regarding claim 5, which depends from claim 2, Higgins does not explicitly teach: wherein the controller prohibits the first control instruction information from being transmitted to the vehicle platform when the predetermined authentication information is not received from the autonomous driving platform when the vehicle control system is activated. Watanabe remedies this and teaches in paragraph [0103]: where the second authentication processing is completed, the control device 100 permits the start of the autonomous driving vehicle 30 [if not authenticated, control instruction is not transmitted and thus the vehicle cannot start even though the vehicle control system is activated]. 
.

Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive. Applicant argued that Higgins does not teach a vehicle platform that is a separate device from an autonomous driving platform, and while Higgins' access control module 910 prohibits access to the vehicle's systems, Higgins' authentication module 920 does not determine that an autonomous driving platform is not permitted to be installed in the vehicle, and then prohibit a control instruction from being transmitted to a vehicle platform that controls traveling of a vehicle, as recited in amended claims 1, 9. 
It is noted that electronic operations can be implemented in modules, and such modules can be provided in one mechanical enclosure or over multiple enclosures as far as signals can be transmitted. The vehicle platform and the autonomous driving platform in the claims are considered electronic modules (computers, interface, controller) and thus are taught by prior art that discloses the electronic functions performed by them. The limitations of being a separate device and not being permitted to be installed in the vehicle are determined according to the electronic functions of the claim elements and not to mechanical or spatial requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661